Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered July 1, 1999, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 21 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The People satisfied their burden of proving that defendant’s statements were voluntary (see People v Anderson, 42 NY2d 35, 38). The police were not required to administer Miranda warnings more than once (see People v Encarnacion, 259 AD2d 309, lv denied 94 NY2d 860). Defendant’s free will was not affected by his movement between precincts for legitimate investigative purposes. The use of a ruse was not so egregious as to render defendant’s statements involuntary (see People v Tarsia, 50 NY2d 1, 11). The delay in defendant’s arraignment did not violate his right to counsel or affect the voluntariness of his statements (see People v Hopkins, 58 NY2d 1079). The police were not required to take defendant to central booking immediately after he was identified at a lineup, but were entitled to a reasonable time to continue their investigation by questioning defendant further (see People v Haywood, 280 AD2d 282, lv denied 97 NY2d 641). Concur — Andrias, J.P., Saxe, Buckley and Lerner, JJ.